     6:18-cv-00080-KEW Document 261 Filed in ED/OK on 03/31/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA

SAMANTHA WILKS,                           )
                                          )
                    Plaintiff,            )
                                          )
v.                                        )         Case No. CIV-18-080-KEW
                                          )
BNSF RAILWAY COMPANY,                     )
a corporation,                            )
                                          )
                    Defendant.            )

                                  O R D E R


       This matter comes before the Court on Defendant’s Second

Motion in Limine (Docket Entry #142).                   Defendant BNSF Railway

Company (“BNSF”) seeks to preclude Dr. James Stauffer, one of

Plaintiff’s treating physicians, from offering medical causation

opinions “which are beyond the scope of his medical expertise.”

This    Court    has   ruled   upon   a       similar   motion   represented   in

Defendant’s First Motion in Limine.                In that Order, this Court

recognized that a treating physician is not required to file an

expert report in accordance with Fed. R. Civ. P. 26(a)(2)(C).

Additionally, a treating physician may only offer an opinion on

causation only ‘“to the limited extent that opinions about the

cause of an injury are a necessary part of a patient's treatment.”

Starling v. Union Pac. R. Co., 203 F.R.D. 468, 479 (D. Kan. 2001);

see also Richard v. Hinshaw, 2013 WL 6709674, at *2 (D. Kan. Dec.

18, 2013) (“[M]atters within the scope of [treating physician's]


                                          1
   6:18-cv-00080-KEW Document 261 Filed in ED/OK on 03/31/21 Page 2 of 2



treatment may include opinions about causation, diagnosis, and

prognosis”); Trejo v. Franklin, 2007 WL 2221433, at *1 (D. Colo.

July     30,   2007)   (stating    that    “treating   physician   opinions

regarding      causation   and    prognosis   based    on   examination    and

treatment of the patient” are proper under Rule 26(a)(2)(C)).’

Wright v. BNSF Ry. Co., 2016 WL 1183135, *2 (N.D. Okla. Mar. 28,

2016).

       BNSF also seeks to limit Dr. Stauffer’s opinions on issue of

the mechanism of injury being a family practitioner rather than an

orthopedic specialist.      Since Dr. Stauffer referred Plaintiff out

to Dr. Rodgers for treatment of her orthopedic problems in her

back and to Dr. Martucci for pain management of the condition, it

is difficult to conceive of how he could form an opinion on

causation for the injuries that she suffered since it was not

connected to her treatment by him.            As a result, Dr. Stauffer’s

deposition testimony shall be redacted so that the opinions he

provided on causation are removed for presentation to the jury.

       IT IS THEREFORE ORDERED that Defendant’s Second Motion in

Limine (Docket Entry #142) is hereby GRANTED.

       IT IS SO ORDERED this 31st day of March, 2021.




                                     ______________________________
                                     KIMBERLY E. WEST
                                     UNITED STATES MAGISTRATE JUDGE

                                       2
